Citation Nr: 0943919	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968, and from April 1975 to March 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran's July 2007 substantive 
appeal included a request for a Board hearing.  However, he 
canceled the hearing in correspondence dated in June 2009.  
As such, the hearing request is considered to be withdrawn.  


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's 
symptoms demonstrate panic attacks more than once a week, 
impairment of short- and long-term memory, disturbances of 
motivation and mood, and difficulty in establishing effective 
social relationships.

2.  Obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or other symptoms consistent with a higher rating have not 
been shown.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code (DC) 9411 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his PTSD. As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for PTSD was initially granted in a June 
2006 rating decision.  At that time, the current 30 percent 
rating was assigned.  As such, throughout the rating period 
on appeal, the Veteran has been assigned a 30 percent rating 
for PTSD.  He contends that his symptoms are of such severity 
as to warrant an increased rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411 (2009).  Under 
this general rating formula, a 50 percent rating is warranted 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent rating will be granted with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

After reviewing the evidence of record, the Board finds that 
the Veteran's PTSD symptomatology more nearly approximates 
the next-higher 50 percent evaluation.  However, the weight 
of the evidence does not support an evaluation in excess of 
50 percent for PTSD for any portion of the rating period on 
appeal, as will be discussed below. 

The overall evidence of record does not indicate that his 
PTSD has caused speech disorders.  For example, his April 
2005 VA PTSD examination indicated that his speech was 
friendly with good articulation and a normal rate and tone.  
He did not display any tics or mannerisms.  His June 2006 
examination indicated that his speech was clear, coherent, 
and of normal rate and volume.  His expressive communication 
appeared grossly intact.  At the time of his September 2008 
examination, his speech was clear, coherent, and of normal 
rate and rhythm.  His receptive and expressive communication 
appeared grossly intact.  

His thought processes have similarly been assessed as normal.  
For example, his April 2005 VA PTSD examination indicated 
that his thought processes were goal-directed, logical, and 
coherent.  Similarly, his June 2006 and September 2008 
examinations indicated that his thought processes showed no 
unusual ideation, signs, or symptoms of any formal thought 
disorder.

Further, the evidence throughout the record demonstrates 
intact judgment and insight.   Specifically, the April 2005 
VA PTSD examination indicated that judgment for hypothetical 
situations was intact and that his insight into his current 
life situation was apparent.  His June 2006 and September 
2008 examinations indicated that his judgment showed no 
impaired ability to manage daily living activities and make 
reasonable life decisions.

However, the Veteran did exhibit impairment of memory.  For 
example, at his April 2005 VA PTSD examination, his remote 
memory was intact, but his short term memory was impaired 
with only two of three items remembered after five minutes.   
At his June 2006 examination, immediate verbal memory and 
delayed verbal memory suggested "mild inefficiencies."  At 
his September 2009 examination, his immediate verbal memory 
and delayed verbal memory suggested moderate-to-severe 
inefficiencies.  

Furthermore, the Veteran reports experiencing panic attacks.  
Panic attacks were noted on the report of his April 2005 VA 
PTSD examination.  He reported weekly "flashbacks" rather 
than panic attacks at his June 2006 VA examination.  
Treatment records dated as recently as October 2008 report 
flashbacks, nightmares, and night sweats related to memories 
of Vietnam.  In correspondence dated in January 2009, he 
reported getting nervous and having panic attacks 3 to 4 
times per week.  

The evidence throughout the rating period does indicate some 
symptoms of social isolation.  Although a review of the 
record indicated that the Veteran preferred to be alone and 
kept to himself, there was evidence that he was able to 
maintain social relationships.  For example, his April 2005 
examiner opined that he was not significantly impacted by 
PTSD in vocational, occupational, social, or other important 
areas of functioning.  

Further, at the time of the June 2006 examination, he was 
living with his wife of approximately 30 years, although he 
stated that their relationship was "poor" because she was 
afraid of him.  At his September 2008 examination, he 
indicated that he avoided crowds and suffered from social 
withdrawal and poor personal relationships.  He described his 
relationship with his wife at this time as "fair."  
However, his social adjustment was characterized as "poor."  
The examiner found that the Veteran had severe impairment of 
social and interpersonal relationships and moderate 
impairment of family relationships.  

While the evidence of record does not show that the Veteran 
experiences circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; or 
impaired judgment and abstract thinking, it does demonstrate 
panic attacks more than once a week; impairment of short- and 
long-term memory; disturbances of motivation and mood; and 
difficulty in establishing effective social relationships.  
As such, these symptoms more nearly approximate a 50 percent 
evaluation for PTSD.

Further, a disability rating of 50 percent is supported by 
the Global Assessment of Functioning (GAF) scores assigned at 
VA outpatient treatment visits and at the VA examinations.  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness. See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM IV)).

Here, the April 2005 VA PTSD examination revealed a GAF score 
of 55, the June 2006 examination revealed a GAF score of 65, 
and the September 2008 examination revealed a GAF score of 
50.  VA outpatient treatment records revealed consistent GAF 
scores of 45.  Therefore, the GAF scores referable to the 
Veteran's PTSD range from 45 to 65.  

In this regard, the Board notes that a GAF Scale score of 41 
to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers), while scores ranging 
from 61-70 reflect some mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Accordingly, the GAF score of 45 is indicative of serious 
social and occupational impairment.  

However, upon a review of the claims file, the Board finds 
that the evidence does not demonstrate symptomatology that 
more nearly approximates a disability rating of 70 percent 
rating.  Although Veteran has reported suicidal ideation as 
recently as his September 2008 examination, the evidence does 
not show obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  To the contrary, he was found to be alert, 
cooperative, and able to manage daily living activities. 

With respect to his claim, the Board has also considered his 
statements that his disability is worse than rated.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
PTSD is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant a higher rating for his PTSD.  
Specifically, in correspondence dated in January 2009, the 
Veteran argued for an increase in his 30 percent evaluation, 
claiming that he could no longer work due to his PTSD, could 
not be around people, experienced panic attacks 3 to 4 times 
per week, suffered from impairments of both long- and short-
term memory, experienced difficulties establishing and 
maintaining effective work and social relationships, and 
suffered from increasing mood swings.  

However, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of a frequent periods of 
hospitalization or marked interference with employment due to 
PTSD.  While the Veteran has been unemployed since 1999, this 
unemployment has been due to the nonservice-connected 
conditions of arthritis and degenerative disc disease.  
Furthermore, his claim for individual employability was 
denied in a March 2009 rating decision by the RO which he has 
yet to appeal.  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and he was afforded VA examinations in April 
2005, June 2006, and September 2008.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

Throughout the entire period of the claim, a 50 percent 
rating, but no more, for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


